                         Case 1:20-cv-00889-DAD-JLT Document 39 Filed 01/12/21 Page 1 of 4


                     1
                                                        UNITED STATES DISTRICT COURT
                     2
                                                      EASTERN DISTRICT OF CALIFORNIA
                     3
                                                                FRESNO DIVISION
                     4

                     5   AMERICAN CIVIL LIBERTIES UNION                   Case No. 1:20-cv-00889-DAD-JLT
                         OF SOUTHERN CALIFORNIA, et al.,
                     6                                                    STIPULATION FOR DISMISSAL WITH
                                                 Plaintiffs,              PREJUDICE OF ACTION AS AGAINST
                     7                                                    THE COURT DEFENDANTS AND
                                           vs.                            RETENTION OF JURISDICTION;
                     8                                                    [PROPOSED] ORDER
                         TAMARAH HARBER-PICKENS, et al.,
                     9                                                    (Doc. 38)
                                                 Defendants.
                    10

                    11          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiffs
                    12   American Civil Liberties Union of Southern California, First Amendment Coalition, Kilah Oats,
                    13   Lotisha Davidson, Tanisha Brown, Tameca Spriggs and Janie Randle (collectively, “Plaintiffs”)
                    14   and Defendants Tamarah Harber-Pickens, in her official capacity as Court Executive Officer,
                    15   Superior Court of California, County of Kern and Judith K. Dulcich, in her official capacity as
                    16   Presiding Judge, Superior Court of California, County of Kern (collectively, “KCSC”), hereby
                    17   stipulate, pursuant to the terms of a Settlement and Release of All Claims Agreement effective as
                    18   of November 13, 2020 (“Agreement”), which Agreement is hereby incorporated by reference, as
                    19   follows:

                    20              1. This action shall be dismissed with prejudice in its entirety as against KCSC; and
                    21              2. Pursuant to Section I(3) of the Agreement, the Court shall retain jurisdiction over

                    22   this action until December 31, 2021 for the sole purpose of resolving any disputes that may arise

                    23   between the parties relating to access to court facilities or proceedings, including but not limited

                    24   to disputes with respect to compliance with the Agreement.

                    25          The undersigned counsel for Plaintiffs certifies that the content of this document is

                    26   acceptable to counsel for Defendants and that said counsel has provided authority to affix their
                    27   electronic signature and to submit this document on his behalf pursuant to Local Rule 131,

                    28   subsection (e).
MORGAN, LEWIS &
 BOCKIUS LLP                                                                             JOINT STIPULATION OF DISMISSAL
 ATTORNEYS AT LAW                                                                          CASE NO. 1:20-CV-00889-DAD-JLT
   LOS ANGELES
                         Case 1:20-cv-00889-DAD-JLT Document 39 Filed 01/12/21 Page 2 of 4


                     1
                         Dated:   December 11, 2020      ACLU OF NORTHERN CALIFORNIA
                     2                                   ACLU FOUNDATION OF NORTHERN CALIFORNIA

                     3

                     4                                   By    /s/ Kathleen Guneratne
                                                              Amy Rose Gilbert
                     5                                        Kathleen Guneratne
                     6                                        Attorneys for Plaintiffs
                                                              American Civil Liberties Union of Southern
                     7                                        California, Kilah Oats, Lotisha Davidson, Tanisha
                                                              Brown, Tameca Spriggs, and Janie Randle
                     8

                     9   Dated:   December 11, 2020      MORGAN, LEWIS & BOCKIUS LLP
                    10

                    11                                   By    /s/ Lucy Wang
                                                              Sujal J. Shah
                    12                                        Lucy Wang
                    13                                        Attorneys for Plaintiffs
                                                              American Civil Liberties Union of Southern
                    14                                        California and First Amendment Coalition
                    15

                    16   Dated:   December 11, 2020      FIRST AMENDMENT COALITION

                    17

                    18                                   By    /s/ David Edward Snyder
                                                              David Edward Snyder
                    19
                                                              Attorneys for Plaintiff
                    20                                        First Amendment Coalition

                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                        STIPULATION OF DISMISSAL
                                                                2
 ATTORNEYS AT LAW                                                                CASE NO. 1:20-CV-00889-DAD-JLT
   LOS ANGELES
                         Case 1:20-cv-00889-DAD-JLT Document 39 Filed 01/12/21 Page 3 of 4


                     1
                         Dated:   December 14, 2020      JONES DAY
                     2

                     3                                   By    /s/ Robert A. Naeve
                     4                                        Robert A. Naeve
                                                              Cary D. Sullivan
                     5                                        Nathaniel P. Garrett

                     6                                        Attorneys for Defendants
                                                              Tamarah Harber-Pickens, in her official capacity as
                     7                                        Court Executive Officer of the Superior Court of
                                                              California, County of Kern; and Hon. Judith K.
                     8                                        Dulcich, in her official capacity as Presiding Judge
                                                              of the Superior Court of California, County of Kern
                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                         STIPULATION OF DISMISSAL
                                                                3
 ATTORNEYS AT LAW                                                                 CASE NO. 1:20-CV-00889-DAD-JLT
   LOS ANGELES
                         Case 1:20-cv-00889-DAD-JLT Document 39 Filed 01/12/21 Page 4 of 4


                     1                                          [PROPOSED] ORDER

                     2          The parties have stipulated to the action being dismissed with prejudice and requesting the

                     3   Court retain jurisdiction over the matter until December 31, 2021, for the purpose of enforcing the

                     4   settlement (Doc. 38). The Federal Rules of Civil Procedure Rule 41 makes such stipulations

                     5   effective immediately. Thus, the Court ORDERS:

                     6          1.      The Court retains jurisdiction of this matter until December 31, 2021, for the

                     7   purpose of enforcing the settlement;

                     8          2.      Accordingly, the Clerk of Court is DIRECTED to close this action subject to the

                     9   Court’s ongoing jurisdiction.

                    10
                         IT IS SO ORDERED.
                    11

                    12      Dated:     January 11, 2021                           /s/ Jennifer L. Thurston
                                                                           UNITED STATES MAGISTRATE JUDGE
                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20
                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                                  STIPULATION OF DISMISSAL
                                                                          4
 ATTORNEYS AT LAW                                                                          CASE NO. 1:20-CV-00889-DAD-JLT
   LOS ANGELES
